486 F.2d 318
UNITED STATES of America, Plaintiff-Appellee,v.Lance SCHENKER, a/k/a Lance Shenker, Defendant-Appellant.
No. 73-2601 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 6, 1973.

Daniel S. Pearson, Bruce S. Rogow, Miami, Fla., for defendant-appellant.
J. Daniel Ennis, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
Lance Schenker appeals solely on the ground that he was improperly sentenced under the Youth Corrections Act, 18 U.S.C., Sec. 5010 et seq. He complains that he was sentenced as an adult in the absence of an express finding by the trial court that he would not derive benefit from treatment, 18 U.S.C., Sec. 5010(d).  The government argues that such a finding is implicit in the sentence.


2
This is a dispute which can quickly be resolved by the District Court.


3
We vacate the sentence and remand to the District Court, where the appellant may be resentenced on his plea of guilty, according to law, and with appropriate findings under 18 U.S.C., Sec. 5010(d).


4
Vacated and remanded.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I